DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7, 9-12, 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-12, 16, 17, 21 of U.S. Patent No. 9,480,797 in view of Lloyd et al (US 8,038,656). Regarding claim 1 of the application, claim 1 of the patent discloses a piston/plunger engagement mechanism comprising a plunger body having a proximal end, a distal end and a circumferential sidewall extending between the proximal end and the distal end along a plunger longitudinal axis (claim 1, lines 27-31), the plunge body comprising at least one resiliently deflectable retaining member having a first segment attached to the plunger body and a second segment protruding from the first segment toward the distal end of the plunger body and deflectable relative to the first segment (claim 1, lines 32-34), and at least one actuation member associated with the at least one resiliently deflectable retaining member (claim. 1, lines 37-38), and a piston comprising at least one actuation surface configured to interact with the actuation member of the plunger body to deflect the resiliently deflectable .
The dependent claims correspond as follows:
Application
1
2
3
4
7
9
10
11
12
15
16
17
9,480,797
1
2
3
4
5
9
10
11
12
16
17
21


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-12, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lloyd et al (US 8,038,656).
Regarding claim 1, Lloyd discloses a piston/plunger engagement mechanism comprising a plunger body 130 having a proximal end 136, a distal end (opposite proximal end), and a circumferential sidewall  132a, b extending between the proximal end and the distal end along a plunger longitudinal axis (fig. 3), at least one resiliently deflectable retaining member 134a, b having a first segment attached to the plunger body and a second segment protruding toward the distal end of the plunger body, and deflectable relative to the first segment (col. 4, lines 49-56; see portion of fig. 3 annotated below), a catch surface on the second segment (see fig. 11 annotated below) and at least one actuation member associated with the resiliently deflectable retaining member (see fig. 10 annotated below), and a piston 120 associated with a fluid injector, the piston comprising at least one actuation surface configured to interact with the actuation member of the plunger body to deflect the resiliently deflectable retaining member upon rotation of the plunger body relative to the piston (see fig. 10 annotated below), and a radial lip having a locking ledge for releasable engaging the catch on the resiliently deflectable retaining member of the plunger (see fig. 11 annotated below), wherein the at least one actuation member interact with a piston to deflect the at lease on resiliently deflectable retaining member upon rotation of the plunger relative to the piston (figs. 10-11).

    PNG
    media_image1.png
    333
    630
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    365
    959
    media_image2.png
    Greyscale

Regarding claim 7, Lloyd discloses that the second segment of the deflectable retaining member is deflectable radially relative to the first segment away from the longitudinal axis (fig. 10 shows the second segment deflected radially outwardly relative to the unstressed condition shown in fig. 9).
Regarding claim 8, Lloyd discloses that the second segment of the at least one deflectable retaining member is angled toward a longitudinal axis of the piston (fig. 11: the 
Regarding claim 9, Lloyd discloses that the actuation member is at the second segment of the deflectable retaining member (see fig. 10 above).
Regarding claim 10, the actuation member is perpendicular to the plane formed by the plunger body 131 (fig. 3, fig. 10 annotated above).
Regarding claim 11, Lloyd discloses a plurality of deflectable retaining members spaced apart around the plunger longitudinal axis (fig. 9: two retaining members disposed on opposite sides of the longitudinal axis).
Regarding claim 12, Lloyd discloses that the plurality of resiliently deflectable retaining member are spaced apart at equal radial intervals (fig. 9).
Regarding claim 17, the actuating member of Lloyd is a cam member (see fig. 10 above).
Regarding claim 18, Lloyd discloses that the cam member deflects the retaining member radially outwardly upon rotation of the piston relative to the plunger (figs. 9-11).
Regarding claim 19, Lloyd discloses that the cam member deflects the retaining member outwardly to allow the catch surface to clear the locking ledge and disengage the plunger body from the piston (figs. 9-11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd in view of Trull (US 5,947,929).
Claim 15 calls for the plunger body to define an interior cavity having a conical-shaped portion and a cylindrical shaped portion. Lloyd discloses the plunger body having an interior cavity fig. 3, but shows the interior cavity having a flat distal inner surface rather than a conical portion (fig. 3).  However Lloyd discloses that the distal outer face of the plunger body has a conical projection which supports the conical interior of the plunger tip 137 (see figs. 2, 13).  Trull teaches a piston/plunger engagement mechanism wherein the piston body has an interior having a conical portion and a cylindrical portion, the conical portion is shaped to engage and support the conical interior of the plunger tip (fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plunger body of Lloyd to include a conical shape at the distal end as taught by Trull so that the piston body can support the piston tip without additional elements on the piston body.
Regarding claim 16, Lloyd discloses that the first segment of the resiliently deflectable member is attached to an inner surface of the plunger body (fig. 3).


Allowable Subject Matter
Claims 2-6, 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 calls for an alignment member associated with the plunger body or the resiliently deflectable member having an alignment surface for guiding the piston into self-orienting alignment with the plunger.  The prior art fails to teach or fairly suggest this limitation and Lloyd cannot be modified to have such a feature as the distal end 123 of the plunger shaft is configured and dimensioned to support the plug 130 thereon (col. 4, lines 36-38) and therefore cannot be modified to have a shape to perform the alignments while maintaining this function.
Claims 3-6, 13, 14 are allowable at least for their dependence from claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783